Title: To George Washington from Jacob Welsh, 17 November 1791
From: Welsh, Jacob
To: Washington, George



Sir
[Philadelphia] Nov. 17. 1791.

Living in a part of the united States abounding in people, I beg leave to propose to engage 50 or 100 sober, industrious young men in new England, artists in the several branches and employments necessary, in the new City on Powtomac, to go on by water early in the spring and be engaged for a year under the direction of Majr Le’Enfant.
I offer my service as Superintendant of the men so to be engaged—with them to be under the same direction—One Idea further is suggested the propriety of having a person with Mr L’Enfant who can comprehend his plans, assist his views, and capable to continue his Ideas should he by any casuality be removed.
Sir—if these ideas meet your aprobation any comands in relation to the business will be immediately obey’d. I have the

honor to be with every sentiment of esteem, Sir, Your respectful fellow citizen and Obedient humble Servant,

Jacob Welsh

